EXHIBIT 10(v)

DIRECTOR RESTRICTED STOCK AGREEMENT

 

CANTEL MEDICAL CORP. 

2016 EQUITY INCENTIVE PLAN

 

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made effective as of this
____ day of _______________, ______, (the “Grant Date”) by and between Cantel
Medical Corp., a Delaware corporation (the “Company”), and
_________________________ (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant has become a Director of the Company; and

 

WHEREAS, the Company wishes to grant a time-vested Restricted Stock Award to the
Participant for Shares of the Company’s common stock pursuant to the Company’s
2016 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company or the Committee under the Plan
has authorized the grant of a time-vested Restricted Stock Award to the
Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.        Grant of Restricted Stock Award.  The Company hereby grants to the
Participant on the Grant Date set forth above a Restricted Stock Award (the
“Award”) for ____________ (            ) shares of common stock of the Company,
par value $.10 per share (the “Shares”), on the terms and conditions set forth
herein, which Shares are subject to adjustment pursuant to Section 4(g) of the
Plan.  The Shares will be issued to the Participant for no cash
consideration.  The Company will cause the Shares to be issued in “book form”
with its transfer agent until such time as the risk of forfeiture and other
transfer restrictions set forth in this Agreement have lapsed with respect to
such Shares, at which time the Company will cause the Shares to be delivered to
the Participant.  In the alternative, in the Company’s sole discretion, the
Company will cause to be issued one or more stock certificates representing such
Shares in the Participant’s name, and will hold each such certificate (together
with a stock power duly executed in blank by the Participant) represented by the
certificate.  The Company will place a legend on such certificates describing
the risk of forfeiture and other transfer restrictions set forth in this
Agreement providing for the cancellation of such certificates if the Shares are
forfeited as provided in Section 2 below.  Until such risk of forfeiture has
lapsed or the Shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant is entitled to vote the Shares and to receive
all dividends or other distributions attributable to such Shares, but the
Participant will not have any other rights as a stockholder with respect to such
Shares.

 







--------------------------------------------------------------------------------

 



2.         Vesting of Restricted Stock.

(a)        The Shares subject to this Award will remain forfeitable until the
risk of forfeiture lapses according to the following vesting schedule

 

 

 

Vesting Date

 

Number of Shares

First anniversary of the Grant Date

 

 

 

 

Second anniversary of the Grant Date

 

 

 

 

Third anniversary of the Grant Date

 

 

 

 

 

(b)        Subject to the provisions of paragraphs (e) and (f) below, if the
Participant’s service as a Director of the Company terminates, other than by
reason of his/her death or Disability, so that the Participant is no longer
providing services as a Director to the Company at any time prior to a Vesting
Date, the Participant will immediately forfeit all Shares subject to this Award
which have not yet vested and for which the risk of forfeiture has not lapsed.

(c)        If the Participant’s service with the Company as a Director is
terminated as a result of Participant’s death, all previously unvested Shares
subject to this Award as of the date of Participant’s termination of service
immediately will become vested and no longer subject to any risk of forfeiture.

(d)        If the Participant’s service with the Company as a Director
terminates as a result of the Participant’s Disability, any previously unvested
Shares subject to this Award that would have vested during the 12 month period
following the date of the Participant’s termination of service but for the
cessation of the Participant’s service with the Company immediately will become
vested and no longer subject to any risk of forfeiture.

(e)        The Participant also will be entitled to certain accelerated vesting
in connection with a termination of Participant’s service as a Director of the
Company following a Change in Control to the extent permitted by Section 10 of
the Plan. 

(f)        The foregoing provisions (c)-(e) are subject to the terms of the Plan
and any other Benefit Plan that covers the Participant to the extent such
Benefit Plan provides for accelerated vesting of Restricted Stock.

(g)        The Committee, in its discretion, may accelerate vesting of all or
any portion of the Shares subject to this Award.

3.         General Provisions.

(a)        Director.   This Agreement does not confer on the Participant any
right with respect to the continuance of his or her position as a Director or
any other relationship with the Company or any Subsidiary.

(b)        Tax Withholding.  To permit the Company to comply with applicable
federal and state tax laws or regulations, the Company may take such action as
it deems appropriate to ensure that all federal and state payroll, income or
other taxes required to be withheld by the Company with respect to the Award
made hereunder (the “Required Withholdings”) are so withheld.  If the Company is
unable to withhold the same, the Participant agrees (i) to pay the



2

 

--------------------------------------------------------------------------------

 



Required Withholdings to the Company promptly upon demand therefor, and (ii)
that if the Participant fails to do so, the Company, in its sole discretion, may
either unilaterally transfer into its own name from any certificates
representing vested Shares subject to the Award being held by the Company, the
least number of Shares having a Fair Market Value not less than the amount of
the Required Withholdings, unilaterally reduce any other compensation due to the
Participant in the amount of the Required Withholdings or any combination of the
preceding such that the Required Withholdings are satisfied.

(c)        2016 Equity Incentive Plan.  The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
the Participant and is hereby incorporated into this Agreement.  This Agreement
is subject to and in all respects limited and conditioned as provided in the
Plan including, but not limited to, any provisions relating to the retroactive
amendment of Award Agreements.  All defined terms of the Plan have the same
meaning when used in this Agreement.  The Plan governs this Award and, subject
only to clause (d) below (Construction), in the event of any questions as to the
construction of this Agreement or in the event of a conflict between the Plan
and this Agreement, the Plan governs, except as the Plan otherwise provides.

(d)        Non-Assignability of Shares.  Except as may be permitted under
Section 16(a) of the Plan, the Participant may not give, grant, sell, exchange,
transfer legal title, pledge, assign or otherwise encumber or dispose of the
Shares, other than by will or the laws of descent and distribution, prior to
vesting of the Shares in accordance with the terms of this Agreement.

 

(e)        Securities Laws.  The Participant agrees for him/herself, his/her
heirs and his/her legatees not to sell or otherwise transfer any and all Shares
subject hereto except in compliance with the applicable provisions of the
Securities Act of 1933, as amended from time to time (the “Act”) and any other
applicable legal requirements.  Further, the Participant agrees that if the
Participant’s sale of the Shares is at any time not covered by an effective
registration statement under the Act (it being agreed that the Company will use
its commercially reasonable best efforts to cause a registration statement (so
long as such registration statement may be filed on Form S-8 or any
substantially similar successor form) to be in effect during any period in which
the same may be required in order to permit the Participant to sell the Shares
in the public market), the Company may require the Participant to make such
representations and agreements and furnish such information, and the Company may
take such additional actions, in each case, as the Company may in its reasonable
discretion deem necessary or desirable to assure compliance by the Company, on
terms acceptable to the Company, with the provisions of the Act and any other
applicable legal requirements including, but not limited to, the placing of a
“stop transfer” order with respect to such Shares with its transfer agent or the
placing of an appropriate restrictive legend on the certificate(s) evidencing
such Shares in substantially the following form:

“The sale of the securities represented by this certificate has not been
registered under the Securities Act of 1933, and may not be sold or transferred
in the absence of an effective Registration Statement covering such sale or
transfer under the Securities Act of 1933 or an opinion of counsel to the
Company that registration is not required under said Act. In the event that a
Registration Statement becomes effective covering the securities or counsel to
the Company delivers a written opinion that





3

 

--------------------------------------------------------------------------------

 



registration is not required under said Act, this certificate may be exchanged
for a certificate free from this legend.”

 

(f)        Binding Effect.  This Agreement and the Plan constitute the entire
understanding between the Participant and the Company regarding this Award.  Any
prior agreements, commitments or negotiations concerning this Award are
superseded.  This Agreement will bind and inure to the benefit of the parties
and their permitted successors and assigns.  By signing this Agreement, the
Participant agrees to all of the terms and conditions described in this
Agreement and in the Plan. 

(g)       Data Privacy.    In order to administer the Plan, the Company may
process personal data about the Participant.  Such data includes but is not
limited to the information provided in this Agreement and any changes thereto,
other appropriate personal and financial data about the Participant such as home
address and business addresses and other contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.  By accepting this
Restricted Stock Award, the Participant gives explicit consent to the Company to
process any such personal data and also gives explicit consent to the Company to
transfer any such personal data to transferees and other persons designated by
the Company to assist in administering the Plan.

(h)        Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed wholly within the State of New Jersey.  Use of the
masculine or feminine genders includes, as applicable, the neuter gender.

(i)        Counterparts.  This Agreement may be executed in duplicate
counterparts, each of which when so executed will be deemed to be an original
and both of which when taken together will constitute one and the same
instrument.  Either party may execute this Agreement by facsimile or electronic
signature.

[REMAINDER OF PAGE INTENTIONALLY BLANK]





4

 

--------------------------------------------------------------------------------

 



ACCORDINGLY, the parties hereto have caused this Agreement to be executed
effective as of the day and year first above written.

 

 

 

 

 

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

You are required to sign this Agreement at the space provided below and return
the signed Agreement to [_________] at the Company by [____________].  Failure
to sign and return this Agreement to by such date may, in the sole discretion of
the Company and without notice to you, cause the Restricted Stock Award to
become null and void.  By signing this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

 

ACKNOWLEDGED AND ACCEPTED

 

 

___________________________________

Participant

5

 

--------------------------------------------------------------------------------